DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the screw sleeve (2) that is made of a conductive material” and “the screw sleeve (2) is conductive with the annular conductor”. These limitations are indefinite because there are more than one type of conduciveness (e.g., thermally and electrically conductive). The claim does not inherently require any particular type of conduciveness over another. 
Claim 1 further requires “a cigarette holder (31) exposed outside”. This is indefinite because it is unclear what “outside” is relative to. 
Claims 2-10 are rejected for depending from claim 1. 
Claim 3 requires “the screw sleeve (2) is in screw joint and conductive with the screw joint portion”. This limitation is indefinite because there are more than one type of conduciveness (e.g., thermally and electrically conductive). The claim does not inherently require any particular type of conduciveness over another. 
Claims 4, 5 and 7-10 are rejected for depending from claim 3. 
Claim 10 recites “and conductive3 with the locating ring (15)”. This limitation is indefinite because there are more than one type of conduciveness (e.g., thermally and electrically conductive). The claim does not inherently require any particular type of conduciveness over another. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
_______________________________________________________________
Claims  1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0378303) and  LIU (US 2014/0053858).
With respect to claim 1, LIU discloses an electronic cigarette (Abstract) comprising a power supply device, 10, (Paragraph [0091]) provided with a cavity (Figure 7, annotated below);
[AltContent: textbox (Power supply device cavity)][AltContent: arrow]
    PNG
    media_image1.png
    594
    561
    media_image1.png
    Greyscale

The cavity accommodating the atomizer, (Figures 2 and 3), with a cigarette holder, 2, located outside of the cavity and exposed to ambient atmosphere (Figures 2 and 3); the atomizer is provided with a screw joint portion, 62, at one end thereof (Figures 3 and 4; Paragraph [0091], 
[AltContent: textbox (Screw joint portion in screw joint with screw sleeve)][AltContent: arrow]
    PNG
    media_image2.png
    766
    343
    media_image2.png
    Greyscale

LIU discloses that a middle part of the screw joint, as projected vertically in the cross section shown in figure 2, is provided with a connecting electrode, 95 (Paragraph [0091]; a bottom of the cavity is provided with a corresponding electrode, 106 (Figure 2 and 8; Paragraph [0091])
LIU does not explicitly disclose that the bottom part of the cavity is provided with an absorption element. LIU ‘858 discloses that part 270, and part 721 are magnets with attract each other to obtain better positioning and fixation (Paragraph [0040]; Figure 8). As seen in figure 8 of LIU ‘858, the magnets form a bottom portion of each of the atomizer connector and cavity connector. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the bottoms of the cavity and connector of the atomizer of LIU with magnets, as taught by LIU ‘858, so as to obtain better positioning and fixation. 
LIU does not explicitly disclose the electrical connection mechanism, as claimed. LIU ‘858 discloses that the connection of the atomizer comprises a middle of the joint with a conduction head, 272,  which is insulated, 274, from the outer connection (e.g., screw connection of LIU). The corresponding connection to the atomizer is  provided with an annular conductor, 721, which is also the adsorption element, and a pole needle, 722, extending through the middle of the annular conductor (Figure 8). The pose needle is insulated, 723, from the annular conductor, and thus from the adsorption element (Paragraphs [0038]-[0041]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the connections of LIU ‘858, as the electrical connections of LIU so that power can be transferred from the power supply device to the atomizer. 
Given that the screw sleeve of LIU is connected to the screw joint portion, which is magnetic according to LIU ‘858, the screw sleeve is implicitly absorbed by the magnet of connector in the bottom of the cavity via magnetic attraction. As seen in figure 8 of LIU ‘858, the conduction head is conductive with the pole needle and the annular conductor is conducting with the joint portion of the atomizer (Paragraphs [0038] and [0039]). 
With respect to claim 2, LIU ‘858 discloses that the adsorption element is a magnet (Paragraph [0040]). The corresponding engaging portion is iron (e.g., ferromagnetic material) (Paragraph [0040]). As seen in LIU, the screw sleeve is provide with an annular retaining ring corresponding to the adsorption element at one end (e.g., it faces the adsorption element) thereof away from the holder. 
[AltContent: textbox (Holder faces other direction to ring)][AltContent: arrow][AltContent: textbox (Annular retainer ring facing the adsorption member in the cavity)][AltContent: arrow]
    PNG
    media_image3.png
    374
    502
    media_image3.png
    Greyscale




With respect to claim 3, LIU shows that the screw sleeve and screw sleeve are in screw joint (See annotated figure 2, above). LIU ‘858 discloses that the conduction head is insulated from the outer electrical connection (e.g., screw joint portion of LIU) (Paragraphs [0038] and [0039]). Claim 3 does not specify the type of conduction the screw joint portion and screw sleeve are in. Since these parts contact (See figure 2 of LIU) they are at least implicitly in thermally conductive contact. 
With respect to claim 6, LIU shows that the screw sleeve is provided with an internal thread which is in screw joint with the screw joint portion (Figures 2, see above and see Figure 5). 
With respect to claim 7, while LIU does not explicitly disclose that the atomizer is rotatably arranged in the cavity, one of ordinary skill in the art would appreciate that the atomizer is connected to the cavity via screwing the atomizer into the cavity. By screwing the atomizer into the cavity, the atomizer is implicitly rotatably arranged in the cavity during threading of the atomizer into the cavity. 
With respect to claim 8, LIU does not explicitly disclose the relative frictional force between each set of screw threads. LIU shows a set of screw threads that fit into the cavity, that fit two portions of the sleeve together, and that fit the sleeve to the screw joint 
[AltContent: textbox (Threads that fit screw joint portion)][AltContent: arrow][AltContent: textbox (Threads that fit two portions of sleeve together)][AltContent: arrow][AltContent: textbox (Threads that fit into cavity)][AltContent: arrow]
    PNG
    media_image4.png
    314
    477
    media_image4.png
    Greyscale



Examiner believes that one of ordinary skill in the art would understand that the relative frictional force between the sets of thread engagements would determine which sections of threads would be removed prior to other thread engagements when the twisting force is applied to areas other than the thread engagements themselves, such as the user twisting the atomizer at the holder portion to remove the atomizer from the battery device. In such an event that the user decides to remove the atomizer by unscrewing at an area around the holder portion, Examiner believes it would have been obvious to one having ordinary skill in the art to have the frictional force at the threads that fit into the cavity be the lowest frictional forces of all the threaded engagements, so that when the user twists the atomizers, only the threaded engagement between the atomizer and cavity is separated. This would keep the other threaded engagements intact, thus keeping the atomizer in one piece when being removed. If the frictional force in the other threaded engagements where less than that of the cavity threads, then the atomizer could separate 
With respect to claim 9, LIU ‘858 discloses that the adsorption element is annular and also the conductor (Paragraph [0038]) and is therefore necessarily coaxial with itself. 


_________________________________________________________________________
Claims 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0378303) and  LIU (US 2014/0053858) as applied to claims 1-3 and 6-9 above, and further in view of CHEN (US 2017/0164655).
With respect to claims 4 and 5, modified LIU does not explicitly disclose that the screw joint portion is brass. 
CHEN discloses that the threaded portion is made of gold-plated brass which has good conductivity with excellent plasticity for easy shaping (Paragraph [0045]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the threaded screw joint of modified LIU as gold-plated brass, as taught by CHEN for its easy shaping. Moreover, since the threaded screw joint is held by the sleeve, it isn’t necessary for it to be magnetic, and thus does not destroy the purpose of the original invention. 
With respect to claim 7, while modified LIU does not explicitly disclose that the atomizer is rotatably arranged in the cavity, one of ordinary skill in the art would appreciate that the atomizer is connected to the cavity via screwing the atomizer into the cavity. By screwing the atomizer into the cavity, the atomizer is implicitly rotatably arranged in the cavity during threading of the atomizer into the cavity. 
[AltContent: textbox (Threads that fit screw joint portion)]With respect to claim 8, modified LIU does not explicitly disclose the relative frictional force between each set of screw threads. Modified LIU shows a set of screw threads that fit into the cavity, that fit two portions of the sleeve together, and that fit the sleeve to the screw joint 
[AltContent: arrow][AltContent: textbox (Threads that fit two portions of sleeve together)][AltContent: arrow][AltContent: textbox (Threads that fit into cavity)][AltContent: arrow]
    PNG
    media_image4.png
    314
    477
    media_image4.png
    Greyscale



Examiner believes that one of ordinary skill in the art would understand that the relative frictional force between the sets of thread engagements would determine which sections of threads would be removed prior to other thread engagements when the twisting force is applied to areas other than the thread engagements themselves, such as the user twisting the atomizer at the holder portion to remove the atomizer from the battery device. In such an event that the user decides to remove the atomizer by unscrewing at an area around the holder portion, Examiner believes it would have been obvious to one having ordinary skill in the art to have the frictional force at the threads that fit into the cavity be the lowest frictional forces of all the threaded engagements, so that when the user twists the atomizers, only the threaded engagement between 
With respect to claim 9, LIU ‘858 discloses that the adsorption element is annular and also the conductor (Paragraph [0038]) and is therefore necessarily coaxial with itself. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing the indefinite issues of the claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745